Citation Nr: 0109995	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-140 97	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Evaluation of cervical spondylosis, rated as 20 percent 
disabling.  

Evaluation of residuals of a lumbar myofascial injury with 
disc narrowing, L5-S1, rated as 20 percent disabling.  

Evaluation of psychophysiological gastrointestinal reaction, 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office at St. Petersburg, 
Florida.  

The issue of the evaluation for cervical spine spondylosis is 
remanded at the end of this decision.  


FINDINGS OF FACT

1.  The residuals of a lumbar spine myofascial injury with 
disc narrowing, L5-S1, is shown to be equivalent in severity 
to severe limitation of lumbar spine motion.  

2.  A psychophysiological gastrointestinal reaction is 
predominantly productive of psychiatric dysfunction which is 
not shown to equate with or approximate more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  


CONCLUSIONS OF LAW

1.  Residuals of a lumbar spine myofascial injury with disc 
narrowing, L5-S1, are 40 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
Diagnostic Code 5292 (2000).  

2.  A psychophysiological gastrointestinal reaction is 10 
percent disabling.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.126, Diagnostic Codes 9421-9425 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA outpatient treatment records show, in November 1996, a 
history of low back pain, and dysthymia.  The physical 
examination showed no pertinent abnormality.  The impressions 
included chronic pain and dysthymia.  In December 1996, it 
was recorded that the veteran's chronic pain was interfering 
with his self-employment as the owner of a welding business.  
Also in December 1996, he was seen for complaints of 
depressed feelings including increased feelings of 
worthlessness, decreased self-esteem, anhedonia, increased 
social isolation, decreased appetite, and decreased sleep.  
On the mental status evaluation, his affect was subdued.  
Mood was "ok."  His thought presented coherent 
associations.  There were no hallucinations, delusions, 
suicidal or homicidal ideations.  Cognition was intact.  He 
was oriented to time, person and place.  Abstract thinking 
was appropriate.  Judgment and insight were good, 
respectively.  The impression was dysthymic disorder.  

In January 1997, he stated that prescribed medication had 
helped his depressive symptoms.  He still complained of 
intermittent feelings of anxiety.  His memory was intact.  
The other mental status findings were unchanged since 
December 1996.  The impressions were dysthymic disorder and 
generalized anxiety disorder.  In February 1997, he indicated 
that prescribed medication had decreased his depressive 
symptoms and anxiety.  He had no complaints and no side 
effects.  The mental status evaluation showed that his affect 
was euthymic.  The other findings were unchanged since 
December 1996.  Dysthymic disorder was the impression.  In 
April 1997, his affect was subdued.  He was alert.  His 
immediate, short-term and long-term memory was intact.  He 
was able to compute mathematical calculations.  Abstract 
interpretation of proverbs was appropriate.  The remainder of 
the findings were unchanged since December 1996.  The 
impressions were dysthymic disorder and generalized anxiety 
disorder.  

VA outpatient treatment records show, in April 1997, that the 
veteran was seen for complaints of loose stools 4-5 times a 
night for the previous couple of nights.  A history of 
chronic pain, a neurotic stomach condition, and a lower back 
disorder was noted.  He presented after several episodes of 
watery stools and occasionally feeling bloated.  He was 
described as alert and oriented to time, person and place, 
and in no acute distress.  He talked constantly about his 
pain and his nerve conditions.  His abdomen was soft and 
slightly tender.  Diarrhea was assessed.  Also in April 1997, 
he presented with abdominal pain and rectal bleeding.  
Abdominal X-rays showed that the gas pattern looked normal 
with no free air.  There were no pathologic calcifications.  
The impression was normal.  In May 1997, history was recorded 
of chronic pain, dysthymia and probable irritable bowel 
syndrome or gastroesophageal reflux.  His main complaint was 
pain at the end of the day after a hard day's work.  No 
objective examination was conducted.  The impressions were 
chronic pain, probably irritable bowel 
syndrome/gastroesophageal reflux and dysthymia.  In May 1997, 
he was treated for low back pain and spasms.  In June 1997, 
his affect and mood were shown to be anxious, respectively.  
The other findings were unchanged since April 1997.  The 
impressions were dysthymic disorder and generalized anxiety 
disorder.  Also in June 1997, he was seen for back pain.  

The veteran was seen at a VA Pain Management Clinic in August 
1997 and indicated on the questionnaire that he was disabled 
from arthritis.  He indicated having had 
psychological/psychiatric treatment.  His pain reportedly was 
always present, constant throughout the day, increased and 
decreased throughout the day, and, on a scale from 1 to 10, 
had been at 10 for the previous week and ranged from 8 to 10.  
From a checklist, he denoted his pain as pulsing, throbbing, 
beating, pricking, sharp, pinching, cramping, tugging, 
pulling, tingling, sore, hurting, aching, heavy, tiring, 
exhausting, punishing, grueling, killing, annoying, 
troublesome, miserable, intense, unbearable, radiating, numb, 
drawing, tearing and agonizing.  He reported always having 
trouble falling asleep.  Pain did not wake him at night.  He 
always took medicine to help him fall asleep.  He regularly 
took medicine for the relief of pain.  He had no desire for 
social, recreational or sexual activity.  

VA outpatient treatment records show, in August 1997, that 
the veteran had complaints of low back pain with right foot 
numbness and pain on prolonged sitting or standing.  He was 
not able to pursue recreational activities, such as hunting.  
He was self-employed as a welder and lifted heavy steel.  He 
reportedly was starting to have problems maintaining his 
work.  He related a history of osteoarthritis leading to low 
back spurs.  The physical examination showed full range of 
motion of the spine with negative straight leg raising.  
There was no point tenderness over the entire spine.  There 
was no sciatic tenderness.  Electromyogram and nerve 
conduction studies had revealed mild lower motor neuron 
irritability in the right L5 distribution with minimal 
denervation.  In September 1997, a mental status evaluation 
showed that his affect was euthymic.  Otherwise, his mental 
status was unchanged since June 1997.  Also in September 
1997, he was seen for complaints of stomach pain and feeling 
weak all over, an inability to tolerate food since eating 
"barbecue" three days previously, nausea, vomiting, and two 
bowel movements over two days with one formed and the other 
diarrhea.  A history of chronic back pain, gastroesophageal 
reflux disease and depression was noted.  On the physical 
examination, he was described as restless in obvious 
distress.  The abdomen was flat, slightly tender to deep 
percussion, without rebound tenderness, and with a guaiac 
negative stool.  The assessment was abdominal pain that 
represented possible pancreatitis versus gastroesophageal 
reflux disease.  

On a VA magnetic resonance imaging of the lumbar spine in 
October 1997, degenerative disc disease L2-3 and L5-S1 and 
mild degenerative facet disease L5-S1 without evidence of 
herniated disk, canal stenosis or neural foraminal 
impingement was disclosed.  

VA outpatient treatment records show, in November 1997, that 
the veteran was fitted for a lumbosacral corset for 
physically demanding job stresses and low back pain.  An 
examination of the lower extremities showed negative straight 
leg raising and equal strength at 5/5.  Later in November 
1997, he was seen for multiple pain sites, including the low 
back.  On most days, he reportedly could not walk 200 feet 
without stopping to rest due to severe back and leg pains.  
He had to drive himself.  He worked making trailers, truck 
beds and bleachers.  His work exacerbated a lot of his pains.  
He requested a disabled parking permit.  The impression was 
chronic pain.  He was undergoing physical therapy with 
follow-up by the Pain Clinic and at the Mental Health Clinic. 

On a VA psychiatric examination in February 1998, a history 
of low back pain, generalized anxiety disorder and dysthymic 
disorder was recorded.  The veteran described feeling nervous 
more often than not since 1975.  Along with nervousness and 
anxiety, he reportedly became irritable, was easily 
frustrated, felt keyed up with restlessness, and had muscle 
tension.  He reported feeling depressed sometimes.  He felt 
more nervous than depressed but had felt depressed for a 
number of years.  He had been able to work over the previous 
12 months.  On mental status evaluation, he had no impairment 
of thought process or communication.  He had no delusions or 
hallucinations.  He had no inappropriate behavior.  He had no 
suicidal or homicidal thoughts.  He had been able to maintain 
his personal hygiene and other activities of daily living.  
He was alert and oriented to person, place, and time.  He was 
able to register 3/3 objects and recall 3/3 objects at five 
minutes.  He had no obsessive or ritualistic behaviors.  His 
speech was regular rate and rhythm, and coherent.  He had no 
panic attacks.  He described his mood as nervous.  He had no 
impaired impulse control.  He stated that he generally slept 
fairly well.  He was termed competent to handle his benefit 
payments.  The diagnosis was generalized anxiety disorder 
with marijuana abuse.  The global assessment of functioning 
was 75.  

VA outpatient treatment records show, in February 1998, that 
the veteran had non-specific myalgias in the torso.  
Fibromyalgia versus myofascial pain was assessed.  

A VA orthopedic examination in February 1998 showed that the 
veteran complained of low back pain, and bilateral lower 
extremity pain.  He could not specify what part of his body 
hurt more that the other parts.  On the physical examination, 
he was alert, oriented and conversant with normal production 
and comprehension of speech.  In the lower extremities, he 
demonstrated give-way weakness, secondary to back pain, on 
hip flexion.  The remainder of the motor examination of the 
lower extremities was unremarkable.  Sensory and deep tendon 
reflex testing was within normal limits.  He was able to 
ambulate without difficulty and without assistance.  Forward 
flexion of the hip was limited to approximately 45 degrees 
before he experienced the acute onset of worsening of his 
back pain.  The impression was a long history of total body 
pain with no evidence from magnetic resonance imaging of a 
herniated disk in the lumbar region.  There were only mild 
degenerative changes.  

VA outpatient treatment records show, in April 1998, that the 
veteran had non-specific myalgias and degenerative joint 
disease of the low back.  Generalized myalgias and dyspeptic, 
reflux tendency were assessed.  In May 1998, he was seen for 
stress.  He thought that he had had a panic attack the 
previous night with feeling very warm and with chest pain.  
Sore chest muscles were indicated.  He stated that he worked 
every day and his day was physically stressful.  He 
reportedly had a history of anxiety, irritable bowel 
syndrome/peptic ulcer disease and chronic pain syndrome.  The 
impression was panic attack with high stress related to 
family occupation, and financial, pain issues.  In June 1998, 
he complained of non-specific myalgias all over.  He had been 
seen by a psychologist for a significant psychological 
component.  He was very stressed about his job and family 
situation.  The physical examination revealed generalized 
tenderness with normal strength and sensation of the 
extremities.  

On a VA annual physical examination in June 1998, the veteran 
reportedly placed almost insurmountable stress on himself 
every day.  He ran his own welding business by himself and 
seemed to have a hard time saying no to jobs when his job 
list was already full.  He loved his job and wanted to stay 
active but suffered much pain in the evening.  He was alert 
and ambulatory, in no acute distress.  He had a steady gait.  
His abdomen was soft and nontender.  There were positive 
bowel sounds with no hepatosplenomegaly.  No extremity or 
back abnormalities were revealed.  Rectal examination was 
deferred.  The impression was chronic pain, stress and 
dysthymia.  

On a VA outpatient treatment record in September 1998, the 
veteran complained of a nervous bowel over 7 years with a 
chronic jittery stomach without pain.  He had had intermitted 
constipation despite the use of stool softeners.  He also 
complained of nausea, dizziness, diarrhea, blackish-green 
stools, frequent belching and bloating, and headaches.  
Bloating reportedly was worse at night.  The physical 
examination showed that the abdomen was soft and non-
distended with minimal tenderness.  In October 1998, he 
continued to have low back pain and to work more than 10 
hours a day.  He had high stress levels due to family and 
other psychosocial issues.  He was concerned about abdominal 
bloating and possibly decreased gastrointestinal motility.  
He reportedly had erratic eating patterns with no breakfast 
and little lunch and dinner because he was busy working.  The 
impressions were low back pain, questionable motility and 
abdominal pain.  In January 1999, he was seen for chronic 
pain syndrome of the lower back and erratic eating and bowel 
movement patterns.  The impressions were chronic back pain 
and intermittent changes in bowel patterns.  Also in February 
1999, he complained of diffuse pain of multiple joints, 
including the hips and low back that was described as a dull 
ache and throbbing pain.  He also reported tingling of the 
right foot.  He reported poor sleep at night related to pain.  
A poorly defined pain syndrome was assessed.  In March 1999, 
he reportedly continued to be frustrated with the level of 
low back pain.  Pain was poorly controlled on medication.  He 
reportedly seemed powerless in his self-employed position as 
an ironworker with customized jobs.  The impression was 
chronic low back pain.  In April 1999, he was seen for 
complaints of severe low back pain which medication was not 
helping.  Later in April 1999, he arrived alone, ambulating 
independently and walking in a stooped position and a limp of 
the right lower extremity.  He was having difficulty getting 
comfortable in a standing or sitting position.  His job 
required him to be bent over for long periods of time.  The 
impression was that he was medically stable with poor pain 
control needing further medical management.  

VA outpatient treatment records show, in June 1999, that the 
veteran had a slow steady gait with no use of assistive 
devices.  The abdomen was soft and nontender with positive 
bowel sounds.  He reportedly had bowel movements every 2 or 3 
days with sporadic meal times.  He denied constipation and 
rectal bleeding.  The impressions were medically stable 
dysthymia, much psychosocial issues and job stress, and 
chronic low back pain with increasing pain needs.  Later in 
June 1999, he complained that pain had increased 
significantly.  Chronic low back (pain), much psychosocial 
stress and high job stress were the impressions.  In July 
1999, he was seen for complaints of personal stress and 
chronic pain.  On a mental status evaluation, he appeared 
dysphoric and ruminative with slight psychomotor agitation.  
He was poorly groomed.  He did not appear to be deeply 
depressed, psychotic, suicidal, assaultive, or out of 
emotional control.  His cognitive functioning was affected by 
ruminative thought processes and a negative, blaming 
attitude.  He felt that his environment was the source of his 
problems and had no insight into his impaired mood and 
concentration.  The impression was depressive disorder and a 
pain disorder associated with a general medical condition.  
In August 1999, he continued to report high stress in his 
welding business and difficulty with chronic pain.  On a 
mental status evaluation, he appeared better groomed and more 
relaxed.  He did not ruminate about his situation and 
actually joked at times.  Affect was only mildly restricted.  
He  did not appear to be deeply depressed, psychotic, 
suicidal, assaultive, or out of emotional control. Cognitive 
functioning was intact.  The impression was that, although he 
did not report an improved mood, he appeared significantly 
improved in his mental status.  He refused an offer for 
referral to a chronic pain day program because of difficulty 
with his work schedule.  

VA outpatient treatment records show, in September 1999, that 
the veteran was being followed for chronic pain and took 
medication for esophageal reflux.  No significant physical 
finding was related to his presenting complaint.  He also 
complained of work-related stress.  His pain symptoms 
reportedly had improved with medication.  He stated that he 
was trying to care more about things, was sleeping better, 
and had an "ok" appetite.  He appeared somewhat subdued, 
well-groomed, and with fair eye contact.  Affect and mood 
were restricted.  Suicidal ideation was denied.  He did not 
appear to be deeply depressed, psychotic, suicidal, 
assaultive, or out of emotional control.  Cognitive 
functioning was grossly normal.  The impression was pain 
disorder associated with a general medical condition and mild 
major depressive disorder.  In October 1999, he was seen for 
complaints of chronic pain and environmental stressors.  
Sleep remained variable and related to mood swings.  He was 
experiencing stress related to his work, neighbors, and 
hearing-impaired son.  He was borrowing money because he was 
having difficulty working.  He was still experiencing pain 
but medication was helping.  Constipation was managed on 
laxatives, as needed.  On a mental status evaluation, he 
appeared moderately depressed, mildly agitated, and 
ruminating about his problems.  He denied suicidal ideation.  
He did not appear to be deeply depressed, psychotic, 
suicidal, assaultive, or out of emotional control.  Cognitive 
functioning was intact.  The impression was depressive 
disorder and pain disorder associated with a general medical 
condition.  

On a VA outpatient clinical report in November 1999, the 
veteran complained of chronic pain and stress.  His pain 
symptoms reportedly had improved with an increase in his 
medication.  He felt able to work better but his pain was 
constant.  Recent stresses were financial, related to a 
seasonal decrease in his work load.  He managed intermittent 
constipation with a stool softener.  He appear moderately 
depressed with poor eye contact.  Mild psychomotor agitation 
and angry verbal interaction with his wife prior to the 
session were noted.  He did not appear to be deeply 
depressed, psychotic, suicidal, assaultive, or out of 
emotional control.  Cognitive functioning was intact.  The 
impression was depressive disorder and pain disorder 
associated with a general medical condition and psychological 
factors.  He again presented multiple reasons why he could 
not enter a pain program.  He could not afford the time from 
work.  Also in November 1999, he had an unscheduled visit 
because of severe back pain and being out of narcotic pain 
medications.  Later in November 1999, he complained of 
chronic pain, financial stress and a depressed mood.  He 
reported that he was less stressed-out and was sleeping well 
most of the time.  He had been awakening early to go hunting 
in the recent past, which he loved to do.  His appetite was 
good.  He reported that his only problem medically was 
chronic pain in the lower back.  He reportedly used his pain 
medication faster than instructed.  He was not feeling as 
well to work.  He appeared roughly groomed with rapid but not 
pressured speech.  He was very circumstantial, but his 
thoughts were always goal-directed and directable.  He was 
not hopeless, but sometimes when he was in pain or had a 
fight with his wife he thought that he would be better off 
dead.  He had no active plan.  He did not appear to be deeply 
depressed, psychotic, suicidal, assaultive, or out of 
emotional control.  Cognitive functioning was intact.  The 
impression was a pain disorder.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
these elements.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 38 
C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  Also, in reference to joints in general, 
the Board must consider, in assessing the extent of a joint 
disability, such factors as limitation of or excessive 
motion, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
should be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  

The veteran's residuals of a lumbar spine myofascial injury 
with narrowed disc space, L5-S1, is currently rated as 20 
percent disabling under Diagnostic Code 5292 as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
Degenerative arthritis is rated on the basis of limitation of 
motion for the specific joint or joints involved.  Id.  
Diagnostic Code 5292 applies to limitation of motion of the 
lumbar spine.  Moderate limitation of motion warrants a 20 
percent disability evaluation, and severe limitation of 
motion warrants a 40 percent disability evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing", incoordination, and excess fatigability), 
and 4.59 consider "painful motion . . . as productive of 
disability.").  

The Board finds that an increased rating is warranted.  The 
evidence of record shows that the veteran's primary complaint 
is of pain and that he has pain with all ranges of motion.  
Severe chronic low back pain has been a hallmark of his 
service connected lumbar spine disability, and has been 
progressively disabling and interfering in his ability to 
work.  He has invariably complained about intractable low 
back pain, and spasms have been associated with this 
complaint on occasion.  Low back pain has been consistently 
reported as constant throughout the day and always present.  
It has been placed on a scale of most severe, and described 
in detailed terms at the VA Pain Management Clinic in August 
1997.  Low back pain has been associated with prolonged 
sitting and standing.  It has been implicated in his 
inability to pursue recreational activities.  While full 
range of motion was described, without specific degrees, in 
August 1997, it has been shown to be limited since that time, 
up to and including the latest clinical evaluation.  In 
November 1997, the pain and dysfunction of the lumbar spine 
was such as to require a lumbosacral corset.  Severe low back 
pain has been described as preventing him from walking 200 
feet without having to stop and rest.  Low back pain has been 
exacerbated by his work.  Low back pain has been implicated 
in lower extremity weakness on hip flexion.  Low back pain 
has been reflected in walking in a stooped position and a 
right lower extremity limp.  Low back pain has made it 
difficult for him to get comfortable in a standing or sitting 
position.  A slow gait is a reflection of the extent of low 
back pain.  The latest clinical evidence shows that low back 
pain remains constant and severe, as indicated by an 
unscheduled clinical visit in November 1999.  He described 
his only medical problem as chronic low back pain. 

On the basis of the complete evidence and the arguments 
advanced by the veteran and his representative, the Board 
finds that the current severity of low back pain objectively 
meets the criteria of severe limitation of lumbar spine 
motion.  The evidence indicates that his functional loss with 
consideration of lumbar spine disability due to pain is 
equivalent to severe limitation of motion of the spine. 
Accordingly, the Board finds that an increased disability 
evaluation, to 40 percent, is warranted under Diagnostic Code 
5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  

The preponderance of the evidence is against an evaluation in 
excess of 40 percent for residuals of a lumbar spine 
myofascial injury with narrowed disc, L5-S1.  The maximum 
schedular rating allowed under Diagnostic Code 5292 is 40 
percent.  As the veteran is found to be entitled to the 
maximum schedular rating for limitation of motion of the 
lumbar spine, there is no basis for a rating in excess of 40 
percent based on limitation of motion due to pain or 
functional loss under the criteria of 38 C.F.R. §§ 4.40, 
4.45, or 4.59.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  The new criteria are 
applicable to the veteran's appeal.  Under the applicable 
rating criteria in effect prior to November 7, 1996, 
psychological factors affecting a gastrointestinal condition 
were evaluated under the general rating formula for 
psychoneurotic disorders, 38 C.F.R. §4.132, Code 9502 (1996).  
Under the new classifications, a psychophysiological 
gastrointestinal reaction would be rated under the somatoform 
disorders: somatization disorder, pain disorder, 
undifferentiated somatoform disorder, conversion disorder, 
and hypochondriasis.  Diagnostic Codes 9421 through 9425 
(2000).  These disorders are rated under the General Rating 
Formula for Mental Disorders, as follows:  

A 10 percent evaluation is provided in the presence of 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).  

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14).  38 C.F.R. § 4.126(d), effective 
November 7, 1996.  

The complete evidence of record shows that the psychological 
(mental) aspects of the veteran's psychophysiological 
gastrointestinal reaction are more disabling than the 
gastrointestinal (physical) aspects.  Dysthymia has been 
consistently shown to be present.  The symptoms have 
regularly included depression, self-esteem problems, 
anhedonia, social isolation, appetite problems and sleep 
problems.  Anxiety has also been consistently reported.  A 
stomach condition characterized by loose stools has been 
termed a neurotic stomach.  Episodes of loose stools and 
abdominal tenderness have been infrequent and temporary.  
Physical findings, as shown by abdominal X-rays, have been 
normal.  The February 1998 rating examination showed 
predominantly psychological symptoms of nervousness, anxiety, 
irritability, frustration, restlessness, muscle tension, and 
depression.  He experienced a panic attack, apparently, that 
was noted in May 1998 clinical records.  This was related to 
stress.  Stress was predominant on the examination in June 
1998.  Pursuant to gastrointestinal complaints in September 
1998, only minimal abdominal tenderness was detected.  
Psychosocial stress was noted throughout 1999.  He showed 
symptoms of dysphoria, rumination, agitation, a negative 
attitude, lack of insight, and impaired concentration.  
Restricted affect was also a recurring problem.  While 
medication for gastroesophageal reflux was noted in September 
1999, no significant related physical finding was shown.  On 
the other hand, work-related stress continued to be a 
problem.  Major depressive disorder was the impression.  
Stress, depression, agitation, anger and circumstantiality 
were indicated on the most recent clinical records.  Overall, 
the Board finds that the RO was well supported in finding 
that the predominant aspect of this disability picture is 
mental in nature.  

Even though the psychiatric aspects of the veteran's 
somatoform disorder dominate, they are not shown to be more 
than 10 percent disabling.  He has continued to work despite 
the stress and the depression from which he has been 
suffering.  The complete evidence shows mild social and 
occupational dysfunction at the most.  His one 1998 panic 
attack has not recurred.  On repeated mental status 
evaluations, only his affect has been impaired, for the most 
part.  The other findings regarding his mental status have 
usually been asymptomatic.  Medication has been some help in 
alleviating the symptoms of depression and anxiety.  His mood 
has been only occasionally found to be anxious.  On the 
February 1998 psychiatric evaluation, the objective findings 
were virtually normal.  He only described his mood as 
nervous.  The global assessment of function was in the normal 
range.  In July 1999, he appeared dysphoric, ruminative and 
agitated but he did not appear to be deeply depressed.  Only 
mild restriction of affect was later shown, with no other 
abnormalities on his mental status, which was clinically 
described as significantly improved.  In September 1999, his 
major depressive disorder was clinically termed to be mild.  
On the October 1999 mental status evaluation, depression was 
termed moderate.  Agitation was termed mild.  In November 
1999, he was shown to be moderately depressed.  Psychomotor 
agitation was described as mild.  On the most recent 
psychiatric evaluation, he reportedly was less stressed-out 
and was sleeping well.  He was able to awaken early and go 
hunting, which he loved to do.  His appetite was good.  The 
only possible abnormalities were rapid (but not pressured) 
speech and circumstantial but goal-directed and directable 
thoughts.  He was not hopeless but sometimes thought he would 
be better off dead when he was in pain or after a fight with 
his wife.  He was not deeply depressed.  

On the basis of the complete evidence, the psychiatric 
aspects of the veteran's disability picture are not shown to 
equate with or approximate more than mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
In fact, his working schedule has prevented treatment 
regimens in the pain clinic, and he likes to work and loves 
his self-employed welding occupation.  His symptoms of 
depressed mood and anxiety have not been shown to render him 
intermittently unable to perform his occupational tasks.  He 
is not shown to suffer from sleep impairment.  Past sleep 
difficulty has not stopped him from working.  His one panic 
attack of record was short-lived.  He has never shown 
suspiciousness or memory loss (such as forgetting names, 
directions or recent events).  Hence, a preponderance of the 
evidence is against a rating in excess of 10 percent.  

The record does not show that the RO expressly considered 
referral of the issues regarding the lumbar spine and 
psychophysiologic gastrointestinal reaction to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular rating 
for the veteran's service-connected residuals of a lumbar 
spine myofascial injury with narrowed disc, L5-S1, and/or 
psychophysiologic gastrointestinal reaction.  Significantly, 
neither of these disabilities has required frequent periods 
of hospitalization and neither has, in and of itself, 
markedly interfered with employment, particularly in light of 
his ongoing employment as a self-employed welder reported up 
to and including the most recent clinical records.  There is 
no credible, competent evidence indicating a greater degree 
of functional loss attributable to each disability than that 
commensurate with the respective assigned ratings.  
Therefore, the regular schedular standards, with the 
evaluations currently assigned, adequately compensate the 
veteran for any adverse industrial impact caused by each of 
his two disabilities.  See Floyd v. Brown at 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled with respect to the 
evaluations for residuals of the lumbar spine myofascial 
injury with a narrowed L5-S1 disc and the psychophysiologic 
gastrointestinal reaction.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the June 1998 rating decision that there was no 
evidence showing that his lumbar spine and psychophysiologic 
disorders had increased in severity beyond that compensated 
by the ratings that were assigned, respectively.  That is the 
key issue in this case, and the rating decision, as well as 
the statement of the case (SOC) and supplemental statements 
of the case (SSOCs), informed the veteran that evidence of 
worsening or increased disability was needed to substantiate 
his claims.  Rating examinations with respect to his lumbar 
spine and psychophysiologic disorders was conducted.  
Voluminous and, by all indications, complete VA clinical 
records, based on outpatient treatment were obtained and 
considered pursuant to his claims.  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, SSOCs, and letters sent to the 
veteran and his representative informed them of the 
information and evidence needed to substantiate this claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of these claims.  The RO requested 
all relevant treatment records known to be available.  The 
veteran was appropriately advised.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran with respect to his claims 
for evaluations of his specified lumbar spine and 
psychophysiologic disorders.  Further development and further 
expending of VA's resources regarding the claims about these 
disabilities is not warranted.  


ORDER

An evaluation of 40 percent for residuals of a lumbar 
myofascial injury with disc narrowing, L5-S1, is granted, 
subject to the governing laws and regulations applicable to 
the payment of monetary benefits.  

An evaluation in excess of 10 percent for psychophysiological 
gastrointestinal reaction is denied.  


REMAND

VA outpatient treatment records show, in November 1996, a 
history of cervical spine pain.  The physical examination 
showed no pertinent abnormality.  In April 1997, a history of 
a lower neck disorder was noted.  In February 1998, the 
veteran had non-specific myalgias in the hands, shoulders and 
neck.  Fibromyalgia versus myofascial pain was assessed.  

A VA orthopedic examination in February 1998 showed that the 
veteran complained of neck pain and right arm pain.  On the 
physical examination, testing of higher cortical function and 
cranial nerves was unremarkable.  Motor examination was 
normal in the upper extremities.  He demonstrated adequate 
range of motion of the neck with forward flexion, extension, 
and left and right lateral bending.  Numerical degrees of 
ranges of cervical spine motion were not recorded, nor was it 
indicated whether there was cervical spine pain that affected 
motion or any other cervical spine function.  Magnetic 
resonance imaging records confirmed mild degenerative changes 
at C5-6 and C6-7 without evidence of herniated disc.  

VA outpatient treatment records in January 1999 show that the 
veteran was seen for chronic pain syndrome of the upper back.  
Magnetic resonance imaging of the cervical spine in February 
1999 showed degenerative osteophyte spurring of the lower 
cervical spine, loss of normal curvature of the cervical 
spine, left paracentral posterior osteophytic spurring 
causing indentation of the thecal sac and effacement of the 
spinal cord, right neural foraminal encroachment with 
osteophyte abutting the exiting nerve root with foramen 
intact and no canal stenosis at C5-6, and minor posterior 
spurring without canal narrowing  or neural foraminal 
narrowing at C6-7.  Also in February 1999, he complained of 
diffuse pain of the neck that was described as a dull ache 
and throbbing pain.  He also reported tingling of the hands.  
In August 1999, he described his pain as a constant throbbing 
in his right shoulder with occasional shooting electrical 
shock-like pain up his arm.  He also had left wrist pain in a 
shooting, shock-like pain up his arm.  

VA outpatient treatment records show, in September 1999, that 
the veteran reported constant neck discomfort.  No 
significant physical finding was related to his presenting 
complaint.  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claims and ensure full compliance 
with due process.  38 C.F.R. § 3.159 (2000).  This duty to 
assist involves obtaining potentially relevant medical 
reports.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  It 
also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Moreover, the Board is mindful that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  Finally, the Board notes that in 
DeLuca, the Court found inadequate a physical examination 
that did not describe functional loss due to pain.  

The Board finds the record as it stands is insufficient for 
purposes of rendering an objectively supported evaluation as 
to the nature of the veteran's cervical spine complaints and 
to evaluate his claim on appeal regarding the disability 
rating of cervical spine spondylosis.  Thus, in view of the 
veteran's complaints, the medical evidence received to date, 
the contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in the area 
of cervical spine dysfunction is indicated.  

The Court has held that there must be examination reports 
containing sufficient information to rate a disability in 
accordance with the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court discussed the applicability of 38 
C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  An 
examiner should evaluate the veteran's cervical spine 
spondylosis in accordance with the guidance of the Court and 
the applicable regulations.  The veteran is advised that if 
he fails to report for such examination without good cause, 
his claim for increase shall be denied.  38 C.F.R. § 3.655 
(2000).  

Because of the change in the law brought about by the VCAA, a 
remand in the matter of the disability evaluation for 
cervical spine spondylosis is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision regarding the disability evaluation of cervical 
spine spondylosis at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  All outstanding VA outpatient 
treatment and, if any, hospital records regarding any aspect 
of cervical spine function must be obtained.  A complete 
rating examination of the cervical spine must be conducted.  

The issue of the evaluation of cervical spine spondylosis is 
REMANDED to the RO for the following:

1.  The RO should obtain all outstanding 
VA clinical records based on any 
outpatient treatment and hospitalization 
for cervical spondylosis or any cervical 
spine dysfunction dated during and since 
December 1999.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The entire claims folder, must be made 
available to and be reviewed by the 
examiner, and such review should be noted 
on the examination report.  All necessary 
tests and studies should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The physician should provide 
complete rationale for all conclusions 
reached and should specifically express 
an opinion on the following questions:

a.  What is the range of cervical 
spine motion, describing any 
limiting factors.  If the veteran 
experiences pain on motion, the 
physician should express an opinion 
as to the credibility of the 
complaints and then specify the 
evidence on which he bases his 
assessment.  The doctor should 
report at what point in the range of 
motion any pain appears and how it 
affects motion.  If the veteran 
describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of motion during the 
flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that 
fact should be so stated.  All 
clinical findings and opinions, and 
the bases therefor, should be set 
forth in a detailed report.  If the 
veteran does not have pain or any of 
the other factors, that fact should 
be noted in the report.  

b. Describe all functional loss 
affecting the cervical spine 
including more movement than normal 
(instability), any locking, weakened 
movement, fatigability and lack of 
endurance, incoordination, swelling, 
deformity, and atrophy of disuse.  
If possible, the examiner should 
describe the functional impairment 
in terms of the degree of additional 
range-of-motion lost.  Any 
neurologic dysfunction emanating 
from cervical spine spondylosis 
should be fully identified.  

c.  The examiner should identify 
any/all upper extremity dysfunction 
related to cervical spine 
spondylosis by reason of having 
resulted therefrom or having been 
aggravated thereby.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998) 
(compliance of a Court or Board directive 
is neither optional nor discretionary).  
Where the remand orders of the Board or 
the Court are not complied with, an error 
exists as a matter of law for failure to 
ensure compliance.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  The veteran must submit any 
outstanding (not currently in the claims 
file) evidence he may possess in support 
of his claim regarding the disability 
evaluation of cervical spine spondylosis.  

6.  Thereafter, the RO should readjudicate 
the issue remaining on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



